that the time limitation set forth in NRS 616C.390(5) acts as a
                jurisdictional bar to the reopening of claims that fall within the statute
                and does not constitute an affirmative defense that can be waived by a
                party's failure to raise that defense. Moreover, this court has held that
                questions of subject matter jurisdiction, such as the one presented here,
                may be raised by the parties at any time or by a reviewing court sua
                sponte. See Landreth v. Malik,         127 Nev. „ 251 P.3d 163, 166
                (2011). Accordingly, the fact that EICON raises this jurisdictional
                argument for the first time on appeal does not bar its consideration by this
                court.
                            Turning to the situation presented by this case, NRS
                616C.390(5) establishes a one-year time limit on the reopening of a
                workers' compensation claim if the claimant was not off work as a result of
                her industrial injury and did not receive a permanent partial disability
                award. The appeals officer, however, did not determine whether Broddie
                was off work as a result of her industrial injury or whether she received a
                permanent partial disability award so as to preclude the application of
                NRS 616C.390(5). Because, in the context of a workers' compensation
                matter, this court will not make such factual determinations in the first
                instance, see Roberts v. State Indus. Ins. Sys., 114 Nev. 364, 367, 956 P.2d
                790, 791-92 (1998) (stating that this court reviews an appeals officer's
                determinations on issues of law de novo, but gives deference to the appeals
                officer's factual findings when supported by substantial evidence), we
                reverse the district court's order denying judicial review and direct the
                district court to remand the matter to the appeals officer to determine
                whether Broddie's claim reopening fell within the parameters of NRS



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A

                              ENIEelinaRliNEMNOVIENn
                616C.390(5) so as to be jurisdictionally barred by her failure to seek
                reopening within one year of her claim's closure.
                            It is so ORDERED.




                                                                 Douglas


                                                                                    J.
                                                                 Saitta



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     William C. Turner, Settlement Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Nevada Attorney for Injured Workers/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A

LC                                     NEMENIEEZENZEZIEEMBILLS